             Case 2:21-mj-00088-SMV Document 9 Filed 01/28/21 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                                 Case No.21MJ88     SMV

DAVID WILLIAM HILL,

      Defendant.


                      ORDER TOLLING SPEEDY TRIAL COMPUTATION

        The Court having reviewed the waiver of preliminary hearing and request for a continuance


 of speedy indictment with the defendant in open court, now finds that the ends of justice served by

 granting the request     to toll the    speedy indictment computation outweigh the interest           of the

 defendant and the public         in a speedy indictment. The Court     expressly finds that the public's

 interest   in a speedy indictment in this       case   is   outweighed by:   (l) the public's interest in a

 reasonably expeditious resolution of the case; (2) the public's interest in relieving the burden that

 would be placed on judicial, prosecutorial, defense, and law enforcement resources              if   the case

 proceeded to a preliminary exanlination and/or a speedy indictment; and (3) the potential benefit


 conferred upon the defendant in an expedited resolution ofthe case.


        IT IS THEREFORE, ORDERED, ADJUDGED, and DECREED that pursuant to 18 U.S.C.

 S 3161(h)(7)(A), a period of time of 75 days from today's date is hereby tolled and excluded from

 the computation of speedy indictment. At the expiration of this 75-day period, the 30-day period

 pursuant   to   18 U.S.C. S   3l6l(b) for speedy indictment shall resume.



                                                              I-INITED STATES MAGISTRATE JUDGE
